DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/3/2022 for application number 17/001,747. 
Claims 1 and 18-20 are presented for examination. Claim 1 is an independent claim.  Claims 2-17 have been cancelled.

Response to Arguments
Applicants’ arguments to independent claims 1 have been fully considered, but are not persuasive because the applicant moved all features of previous dependent claims 2-17 almost verbatim into claim 1, but did not provide sufficient reasons how the 103 rejections using the cited arts are overcome. Therefore, Examiner maintains the 103 rejection using the same cited arts.  Please see the rejection below.

Response to Amendments
Applicant’s amendments to claim 1  and cancellation of claims 2-17 have been fully considered.  The previous objections to claims 1-17 are respectfully withdrawn.

Applicant’s amendments to claim 1 and cancellation of claims 6-7  have been fully considered and persuasive.  Therefore, the 35 U.S.C. 112(b) rejections to claims 6-7 are respectfully withdrawn.
Applicant’s amendments to claim 1 and cancellation of claim 9, which recites “…said business entities are posted to said backend Application Programming Interphase, which will store on said database.” have been fully considered and persuasive.  Therefore, the 35 U.S.C. 112(b) rejections to claims 9-20 are respectfully withdrawn.

Applicant’s amendments to claim 1 and cancellation of claim 8, which recites “Application Programming Interphase” have been fully considered and NOT persuasive.  Applicant contends that “Application Programming InterPhase”, also known as “IPA” is a well-known in the art.  However, Examiner respectfully disagrees.  Examiner does not find such term, neither “Application Programming InterPhase” nor “IPA” being related to application programming interface (“API”) and a common meaning to those with ordinary skilled in art.  Therefore, the 35 U.S.C. 112(b) rejection to claim 1 is maintained. See also MPEP § 2111.01 and MPEP § 2173.05(a).

Applicant’s amendments to claim 20 have been fully considered and persuasive.  Therefore, the 35 U.S.C. 112(b) rejection to claim 20 is respectfully withdrawn.


Claim Objections
Claims 18-20 are objected to because they recite “system and associated computer executable code generating software” in the preamble of the claims even though their parent claim, claim 1, is a “system” claim.  Examiner suggests the following preamble, “The system of claim 1”, for all dependent claims.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claim 8 recites “Application Programming InterPhase”, however, the term is indefinite because the specification does not clearly redefine the term. See MPEP § 2111.01 and MPEP § 2173.05(a). Claims 18-20 are rejected because they are dependent to claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Patent Application 2007/0294413; hereinafter Luo) in view of (US Patent Application 2018/0143825; hereinafter Noens) further in view of Hindocha et al.  (US Patent Application 2017/0302642; hereinafter Hindocha) and Fernandez  (US Patent Application 2010/0250400; hereinafter Fernandez).  

As to independent claim 1, Luo teaches a system comprising:
A) a processor comprising executable code generating software, said processor executable code being functionally associated with a digital memory, and said digital memory stores processor executable code adapted to cause one or more processors to [Para 0023 -the terminal devices 8 can be any of a wide variety of software-controlled wireless devices including but not limited to wireless-enabled mobile/cellular telephones 8a, laptop computers 8b, and PDAs 8c with wireless communication capabilities, self-service kiosks and two-way pagers. As is well known in the art, such devices generally include a microprocessor that operates under software control to provide the functionality of the terminal device 8]:
(i) analyze code instructions of a Wizard [Para 0069 - a message wizard enables assisted visual development of operations to process an incoming message for an application on a communication device. The wizard provides a series of pages from which a developer can select a desired action to perform on a target upon receipt of the incoming message and select a specific target comprising at least one data component from a set of candidate data components. The wizard then automatically generates code to implement the selected action on the target] to automatically generate web applications, mobile applications, and application programming interface applications [Para 0065 - the message wizard can be used to design messages and automatically generate code for any messages or message operation/action for any wireless application or for any other, non-wireless software application],
Although Luo teaches automatically generating code for any wireless and non-wireless application, Luo does not explicitly teach:
said executable code generates an application project,
to automatically generate web applications, mobile applications, and application programming interface applications,
However, Noens teaches in the same field of endeavor:
said executable code generates an application project [Para 0018 - The present framework combines the code (e.g., JavaScript) for embedded IoT applications with the Web applications and mobile applications code into a single project in a single integrated development environment (IDE) – previous claim 3],
to automatically generate web applications, mobile applications, and application programming interface applications [Para 0018 - Developing an IoT system involves application development on the computer system, on mobile devices, and/or edge IoT devices. The present framework combines the code (e.g., JavaScript) for embedded IoT applications with the Web applications and mobile applications code into a single project in a single integrated development environment (IDE). By combining all relevant metadata into a single project, the developer may generate code (e.g., application code, API code, micro or service code) to create a complete solution],
It would have been obvious to one of ordinary skill in art, having the teachings of Luo and Noens at the time of filing, to modify a system for enabled assisted visual development of incoming message handling operations for applications on a communication device disclosed by Luo to include the concept of development of Internet of Things (IOT) applications taught by Noens to overcome current application code development that requires separate tools, which create a significant amount of overhead and are error-prone [Noens, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of development of Internet of Things (IOT) applications taught by Noens to overcome current application code development that requires separate tools, which create a significant amount of overhead and are error-prone [Noens, Para 0002].
Luo further teaches: wherein a user interacts with said Wizard to gather information [Para 0019 - the ADE including a message wizard for visually assisting the application developer with the development of operations to process an incoming message by the application, the ADE including a plurality of graphically presented options for viewing and selecting action target types, action options, and specific targets for the selected actions] and said Wizard is a piece of software that conducts a conversation via auditory or textual methods via and/or with a computer comprising a processor functionally associated with said digital memory [Para 0027 - As is known in the art, the term "wizard" means an interactive computer program acting as an interface to lead a user, or in this case an application developer, through a series of steps, typically using a sequence of dialog boxes that present options and prompt the user to make choices from those options – claim 2],
Noens further teaches: wherein said executable code generates said web applications, said mobile applications, and said application programming interface applications in different languages, and generates databases and queries in different technologies [Para 0024 - the various techniques described herein may be implemented as part of a software product. Each computer program may be implemented in a high-level procedural or object-oriented programming language (e.g., C, C++, Java, JavaScript, Advanced Business Application Programming (ABAP.TM.) from SAP.RTM. AG; Structured Query Language (SQL), etc.), or in assembly of machine language if desired; Para 0027 - Database 142 may include a real-time in-memory database (e.g., SAP HANA), application services, database services and integration services. Database 142 may store, process and expose IoT data via a data protocol such as, for example, Open Data Protocol (OData)], whereby said Wizard interacts with a given said user to gather information about a type of said application project that said user wants to develop [Para 0041 - Dialog box 402 presents a project creation wizard that allows the user to select a customizable template – previous claim 4].
Luo further teaches: said user views and reads instructions and questions in a desired language that is provided through said Wizard [Para 0019 - the ADE including a message wizard for visually assisting the application developer with the development of operations to process an incoming message by the application, the ADE including a plurality of graphically presented options for viewing and selecting action target types, action options, and specific targets for the selected actions, whereby the ADE visually guides the application developer through the creation of the message and then automatically generates code for executing operations defined by the message – Examiner note: it is obvious to the ordinary skill in art to understand that the language on the user interface is a desired language for a user in order for the user to view and read instructions and questions provided through the wizard – previous claim 5],
Luo and Noens do not appear to teach: said user enters a mobile number in order to get an SMS code to validate it, whereby said SMS code is obtained with a computer said computer is a smart phone.
However, Hindocha teaches in the same field of endeavor:
said user enters a mobile number [Para 0098 - The user provides, to the central server and preferably via the said graphical user interface, a telephone number of the mobile phone] in order to get an SMS code to validate it, whereby said SMS code is obtained with a computer said computer is a smart phone [Para 0099 - The central server causes an SMS (Short Message Service) to be sent to the mobile phone with a PIN code - previous claim 6].
It would have been obvious to one of ordinary skill in art, having the teachings of Luo, Noens and Hindocha at the time of filing, to modify a system for enabled assisted visual development of incoming message handling operations for applications on a communication device disclosed by Luo and development of Internet of Things (IOT) applications taught by Noens to include the concept of providing information from an electronic device to a central server taught by Hindocha to overcome a need for providing a secure way of communicating information from an electronic device to a central server [Hindocha, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of providing information from an electronic device to a central server taught by Hindocha to overcome a need for providing a secure way of communicating information from an electronic device to a central server [Hindocha, Para 0005].
Noens further teaches: wherein once said SMS code is validated, said user is prompted and starts to answer several questions, which said SMS code utilizes to gather characteristics of said application project [Para 0048 - IDE 120 may be configured to present a workspace where the user (e.g., a developer) may enter configuration data associated with the target IoT device. FIG. 5 shows a screenshot of an exemplary workspace 502 for entering configuration data associated with a target device. The user may provide information via the workspace 502 to configure the properties of the target device to which the service or application is deployed – Examiner notes that Noens teaches that a user is able to configure the application project once authenticated – previous claim 7],
Luo further teaches: said Wizard asks said user about each required entity’s fields or properties, and their length, and said user enters said entity’s properties, said entity’s properties are their names and data types [Para 0043 - the message wizard may present the application developer with one or more pages, namely a holding mode selection page and update scope selection page (if applicable) (step 304) from which the application developer can indicate how the nested component is held and whether some or all of the data fields of the component are to be updated - previous claim 8], and 
Noens further teaches: connects to a backend Application Programing Interphase [Para 0030 - The App 206 can access data available in the back-end system over, for example, OData or REST interfaces provided by the services on the cloud platform 140. Such back-end system may be a service or database 142 that the user interacts with via a front-end system. The back-end system provides the data access layer and may be running on a server –  previous claim 8],
Luo further teaches: wherein said Wizard keeps asking if said user has finished creating business entities, said field and said properties [Para 0043 - the message wizard may present the application developer with one or more pages, namely a holding mode selection page and update scope selection page (if applicable) (step 304) from which the application developer can indicate how the nested component is held and whether some or all of the data fields of the component are to be updated – previous claim 9], and 
Noens further teaches: said business entities are posted to said backend Application Programing Interphase, wherein said business entities will be stored on said database [Para 0052 - the target is a front-end server, a cloud platform 140, a database 142, mobile device 152a-b and/or an IoT device (or gateway) 210a-c. IDE 120 may interface with the various services available on such targets over, for example, REST APIs, to configure the services for the IoT project using the source code and configuration data – previous claim 9].
Noens further teaches: wherein said code generation is achieved by reading said entities stored in said database and writing programming language files into a preexisting Application Programing Interphase project [Para 0040 - At 302, IDE 120 retrieves project metadata and one or more IoT project templates. Project metadata defines the configuration of the IoT project and may be stored as, for example, one or more JavaScript Object Notation (JSON) files in the IoT project – previous claim 10].
Noens further teaches: said code generation is achieved by reading said entities stored in said database and writing Html or Xml files into preexisting project templates, and when a file is opened for reading or writing, said file becomes a stream, said stream is a sequence of bytes passing through the communication path [Para 0041 - user-selectable tiles 404a-d representing various IoT project templates covering various implementation scenarios are presented in response to the user invoking the template selection function. The project templates may be based on predefined system architectures, and enable users to add or remove optional predefined components. The project templates may contain subprojects, code and configuration-specific data. The workspace 403 is where the project source code and configuration data are accessed. The developer is able to add additional code, configuration data and further customize the projects and subprojects – Examiner notes that Noens teaches a computer system with a cloud platform and network that files are communicated in bytes as a stream – previous claim 11].
Noens further teaches: whereby once said user chooses a type of said application project to generate, said web application, said mobile application, or said application programming interface application, it is copied from said templates [Para 0041 - IDE 120 may be configured to present a workspace where the user (e.g., a developer) may select one of the IoT project templates during the creation of the IoT project – previous claim 12]. 
Noens further teaches:  wherein said templates comprise all necessary files to be compiled and run from an integrated development environment, and said templates are modified to include managing said business entities selected, said templates also have navigation capabilities to allow said users to choose which of said business entities they want to work with [Para 0041 - user-selectable tiles 404a-d representing various IoT project templates covering various implementation scenarios are presented in response to the user invoking the template selection function. The project templates may be based on predefined system architectures, and enable users to add or remove optional predefined components. The project templates may contain subprojects, code and configuration-specific data. The workspace 403 is where the project source code and configuration data are accessed. The developer is able to add additional code, configuration data and further customize the projects and subprojects – previous claim 13].
Noens further teaches:  wherein said system and associated computer executable code generating software generates cross-platform mobile applications built on a cross-platform mobile app development framework language as a base for app development [Para 0018 - A framework for developing and deploying IoT applications (or services) is described herein. Developing an IoT system involves application development on the computer system, on mobile devices, and/or edge IoT devices; Para 0035 - Extended IoT service 222c may be implemented as a cross-platform runtime environment, such as a Node.js-based service. Extended IoT service 222c may support more runtimes, and interpret JavaScript using, for example, Google's V8 JavaScript/Node.js engine. Extended IoT service 222c may be programmed in JavaScript, and is able to select, manipulate and/or expose IoT data 224 via, for example, OData APIs – previous claim 14].
Noens further teaches:  wherein said system and associated computer executable code generating software generates said cross-platform mobile applications build on said cross-platform mobile app development framework using a codebase of an object oriented computer programming language [Para 0024 - Each computer program may be implemented in a high-level procedural or object-oriented programming language (e.g., C, C++, Java, JavaScript, Advanced Business Application Programming (ABAP.TM.) from SAP.RTM. AG – previous claim 15].
Luo further teaches:  wherein once said entities are entered, said user choses to execute automaton projector process [Para 0046 - The message wizard 500 graphically presents message-defining options in a sequence of pages and includes (i) an action target type selection component 502, also known as an data component type selection component, which enables the application developer to define what type of data (i.e. type of the target) is to be the target of the message operation; (ii), an action selection component 504 to choose the type of operation to be applied to the data component, (iii) a data target selection component 506 that enables the application developer to select a data target from a set of available data targets; and (iv) an auto generation component 508 that generates code for mapping relationships and associated scripts (as necessary) to generate the computer codes to implement the developers choices and configurations – previous claim 16].
Luo, Noens and Hindocha do not appear to teach: wherein said user is notified to make payment according the lines of code generated, when said payment is made, said user receives an email having a link with said application project generated. 
However, Fernandez teaches in the same field of endeavor:
wherein said user is notified to make payment according at least one line of code generated [Para 0084 - the user can intervene through the graphical interface of the component COMP and choose the type of license most suited to the purchaser. Then, 3d chooses the type of license the component COMP wishes to purchase and 3e makes a purchase by an on-line payment P, in exchange receiving at 3f the purchase receipt R], when said payment is made, said user receives an email having a link with said application project generated [Para 0033 - This code can be provided, for example, by means of an on-screen display or by sending it by e-mail; Para 0084 - in exchange receiving at 3f the purchase receipt R. In this example, the component COMP itself sets up the communication 302 with the vendor site 20. As an alternative, it can be provided that the component COMP shows in the graphical user interface a link to the URL address of the vendor site 20 and allows the user to set up the communication 302 through the browser of the purchaser's computer 40 – previous claim 17].
It would have been obvious to one of ordinary skill in art, having the teachings of Luo, Noens, Hindocha and Fernandez at the time of filing, to modify a system for enabled assisted visual development of incoming message handling operations for applications on a communication device disclosed by Luo and development of Internet of Things (IOT) applications taught by Noens and providing information from an electronic device to a central server taught by Hindocha to include the concept of a method for the same of software products taught by Fernandez to combine the advantages of indirect sales through distributors (multiplication of sales channels and reduction or elimination of its own sales structure) with the advantages of direct sales (the possibility of delivering the software product on-line, without a physical carrier) [Fernandez, Para 0014].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for the same of software products taught by Fernandez to combine the advantages of indirect sales through distributors (multiplication of sales channels and reduction or elimination of its own sales structure) with the advantages of direct sales (the possibility of delivering the software product on-line, without a physical carrier) [Fernandez, Para 0014].

As to dependent claim 18, Luo, Noens, Hindocha and Fernandez teach the system and associated computer executable code generating software set forth in claim 1.
Luo further teaches: whereby data entry form fields are validated when said user specifies said fields or said properties [Para 0060 - If update scope (page 1900) indicates "selected fields" are to be updated, field selection in response to the specified nested data component may be made. FIG. 21 shows field selection in a data selection page 2100 for the nested data component. The nested data component is associated to an enveloping data component. Data selection page 2200 shows this selection. Based on the selected nested data component, message wizard 500 has intelligence to find all suitable enveloping data components 2202 for developers. If there is no candidate, or desired one, developers can check "define new data component" checkbox to define a new enveloping data component].

As to dependent claim 19, Luo, Noens, Hindocha and Fernandez teach the system and associated computer executable code generating software set forth in claim 18.
Noens further teaches: whereby said database code generation is achieved by reading said entities in said database and writing script files to disk [Para 0034 - Database 142 stores IoT data 224 in, for example, tables. IoT data 224 may include sensor data, status information, timestamps, etc. Database 142 may further provide rules 222a, IoT service (or App) 222b, extended IoT service (or App) (e.g., node.js) 222c, as well as other services (or Apps) 222d. IoT service 222b may be implemented as a Server-side JavaScript (XSJS) service written in native code (e.g., HANA). The IoT service 222b may implement procedural application logic, with the ability to provide OData or REST services from a table or view from database 142. IoT service 222b may have full access to the objects, body output and result set after a selection from database 142].

As to dependent claim 20, Luo, Noens, Hindocha and Fernandez teach the system and associated computer executable code generating software set forth in claim 19.
Noens further teaches: whereby said script files are later run by said user to create it in a database server [Para 0040 - Project metadata defines the configuration of the IoT project and may be stored as, for example, one or more JavaScript Object Notation (JSON) files in the IoT project – Examiner notes that the claim recites intended use without identifying structural difference.  Noens teaches that script files are stored, which indicates that they can be run later by the user].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mccune (US Patent Application 2019/0339947) – teaches techniques for automatically generating code for an application programming interface (API).  
Magnan et al. (US Patent Application 2016/0217423) – teaches a method for generating a software application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176